            Case 19-16899-RAM      Doc 49    Filed 09/09/19    Page 1 of 5




                                       UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                       CASE NO. 19-16899-BKC-RAM
                                       CHAPTER 13
IN RE:
RUBEN R. TORRES
       Debtor.
                               /

DEBTOR'S RESPONSE TO CREDITOR, SBC-OPS, LLC, CROSS-NOTICE OF
      TAKING RULE 2004 EXAMINATION DUCES TECUM

      The Debtor, RUBEN R. TORRES, files this response to Creditor, SBC-OPS, LLC,
the Notice of Taking Rule 2004 Examination Duces Tecum, [ECF 32] and states:
       A.    As to any and all corporations, partnerships, sole proprietorship,
Limited Liability Company, or any other form of business entity in which you were
or are an officer, director, partner or owner of 5 percent or more of the voting, or
equity securities within the last 6 years and its subsidiaries (hereinafter
“Corporation”), including but not limited to RT Express, Inc., AND Four Towers
Transportation, Inc.

      1.    The Debtor’s 2017 and 2018 tax returns were provided.

      2.    All year end financial statements were provided.

      3.    All financial statements were provided.

      4.    All financial statements were provided.

      5.    None.

      6.    All pleadings involving pending actions against the corporation were

provided.

      7.    All documents threatening litigation were provided.

      8.    None.

      9.    None.

      10.   None.
             Case 19-16899-RAM        Doc 49    Filed 09/09/19    Page 2 of 5




       11.    None.

       12.    All filling to regulatory agencies were provided.

       13.    General ledgers were provided.

       14.    Payroll tax forms were not provided. The debtor’s corporation is presently

preparing them and will have a liability.

       15.    Cash receipt books were provided.

       16.    Cash disbursement book was provided.

       17.    Banks statements and cancelled checks, etc., were provided.

       18.    Copies of all other monetary accounts were provided.

       19.    None.

       20.    Most recent scheduled of account receivables were provided.

       21.    The latest property and equipment schedule, none.

       22.    Appraisals for personal property, none.

       23.    Schedules of account payables were not attached.

       24.    A detailed schedule of notes payable were provided.

       25.    There are no scheduled of shareholder notes payable provided.

       26.    The debtor does not have a minute book, etc.

       27.    All executory contracts were provided.

       28.    All insurance polices were provided.

       29.    None.

       30.    None.

       31.    None.

       32.    None.
             Case 19-16899-RAM        Doc 49      Filed 09/09/19   Page 3 of 5




      33.    None

      34.    Titles for vehicles were provided.

      35.    None.

      36.    None.

      37.    Copes of all personal guarantees were provided.

      38.    All bank statements for the corporation were provided.

      39.    Proof of all payments and withdraws from Iberia Bank were provided.

      40.    None.

      41.    None.

     B.     As to Deponents’ relationship with RT Express, Inc., Four Towers
Transportation, Inc, and Marylin Grimaldo.

      1.     Documents reflecting relationships with RT Express, Inc, and Four Towers

Transportation Inc., were provided.

      2.     None.

      3.     No relationship. She is an employee.

      4.     None.

      5.     Creditor skipped number 5.

      6.     Documents reflecting ownership of RT Express, Inc., and Four Towers

Transportation were provided.

      7.     None.

      8.     None.

      C.     As to Deponent(s) individually

      1.     The debtor’s 2017 and 2018 tax returns were provided.

      2.     None.
            Case 19-16899-RAM       Doc 49    Filed 09/09/19      Page 4 of 5




      3.    All bank statements and cancelled checks were provided.

      4.    All other monetary accounts standing in the debtor’s name or jointly with

another were provided.

      5.    None.

      6.    All insurance policies were provided, if any.

      7.    The debtor only owns his homestead, joint with his non-filing spouse.

      8.    Title or registrations for motor vehicles were provided.

      9.    None.

      10.   None.

      11.   All promissary notes were provided.

      12    All loan documents were provided.

      13.   None.

      14.   A schedule of contingent liabilities were provided.

      15.   None.

      16.   None.

      17.   A copy of mortgage and notes for the debtor’s homestead was provided.

      18.   None.

      19.   None.

      20.   None.

      21.   All judgments and recorded claims against the debtor were provided.

      22.   None.

      23.   None.

      24.   None.
                  Case 19-16899-RAM                Doc 49       Filed 09/09/19         Page 5 of 5




         25.      All banks statements for the last 4 years were provided.

         26.      None.

         27.      Was not in the Debtor’s possession.

                                        CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the Southern
District of Florida and I am in compliance with the additional qualifications to practice in this Court set forth in Local
Rule 2090-1(A) and that a true and correct copy of the foregoing was sent via em ail to Jennifer C. Pratt, counsel
for creditor at jcprattlaw@ gm ail.com and all other set forth in the NEF, this 9th day of Septem ber 2019.

                                     Law Offices of Michael J. Brooks, Michael A. Frank
                                                     & Rodolfo H. De La Guardia, Jr.
                                                     Attorneys for the Debtor
                                                     Suite 620 • Union Planters Bank Building
                                                     10 Northwest LeJeune Road
                                                     Miam i, FL 33126-5431
                                                     Telephone (305) 443-4217
                                                     Facsim ile (305) 443-3219
                                                     Em ail- Pleadings@ bkclawm iam i.com

                                                        By /s/ Michael J. Brooks
                                                          Michael J. Brooks
                                                          Florida Bar No. 434442
